Citation Nr: 1135178	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-32 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and J. B.


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active military service from May 1985 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied entitlement to a total rating based on  individual unemployability.

In April 2011, the Veteran testified at a video conference hearing before the Undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has one service-connected disability for a herniated nucleus pulposus, lumbar spine, post-operative, with severe residuals rated as 60 percent disabling.

2.  The Veteran is not precluded from all forms of substantially gainful employment as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  During the pendency of the appeal, a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in February 2007 prior to the initial adjudication of his claim of a lumbar spine disability in a May 2007 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  The Veteran also received  notice in pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a February 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 
18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, Social Security Administration (SSA) records, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.   Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

II.  TDIU

In order to establish entitlement to TDIU, there must be impairment due to service-connected disabilities so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this analysis, the following will be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for a herniated nucleus pulposus, lumbar spine, post-operative, with severe residuals rated as 60 percent disabling.  
38 U.S.C.A. § 4.25.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

Service personnel records showed that the Veteran injured his lumbar spine while performing physical activities on active duty for training in 1985.  He underwent surgical intervention in June 1985.  Military medical and physical evaluation boards diagnosed chronic low back pain with right sciatica, status post partial L4 hemilaminectomy and L4-5 diskectomy.  The Veteran received a medical discharge with severance pay. 

In December 1987, a VA physician accurately described the Veteran's lumbar spine injury and treatment in service.  The Veteran reported constant low back pain with episodes of shooting pain in the small of the back and numbness.  The Veteran reported an inability to sit in an automobile for greater than 30 minutes and was occasionally unable to don shoes and socks.  Imaging studies showed residuals of the surgery with a disc protrusion deformity at L4-5, radiculitis, and degenerative disc disease.  On examination, there was limitation of straight-leg raising with pain and an inability to walk on heels, toes, or edges of the feet.  The Veteran was only able to squat half way and required assistance in rising.  Range of motion of the lumbar spine was 12 degrees flexion, zero degrees extension, 15 and 20 degrees lateral flexion.  The physician concluded that the disorder would be progressive over time.  

In September 1988, the RO granted service connection and a 60 percent rating, effective the day following discharge from service. 

In January 1990, the same VA physician performed a re-examination, accurately summarized the history, and noted similar but somewhat degraded symptoms.  The Veteran was no longer able to squat.  Ranges of motion were degraded to 10 degrees flexion, zero degrees extension, and zero and 15 degrees lateral flexion.  The physician noted that he had to assist the Veteran to rise from a chair and that no positional change, standing, sitting, or lying, provided relief.  X-rays showed narrowing of the disc spacing and degenerative changes at three levels.   The physician concluded that there was a negative outlook for any recovery. 

In August 2006, the Veteran filed for individual unemployability due to his service-connected disability and "various other medical conditions" that prevented him from obtaining gainful employment.

The Veteran worked for City of Roanoke, Virginia as a maintenance mechanic from 1978 to 2000.  He reported that he lost 3 to 4 months of work from his service-connected illness from 1980 to 2000.  He purported to leave his employment because of his service-connected disability.  (See March 2007 Application For Increased Compensation Based on Unemployability).  

The SSA disability records reflect that the Veteran was disabled following a cerebrovascular accident (CVA)(stroke) with a primary diagnosis of visual disturbances and secondary diagnosis of cerebrovascular disease.  The Veteran reported no difficulty in sitting, standing, and walking.  He did not drive due to his vision.  A physical examination for SSA noted that the back range of motion was slightly reduced.  (See September 2004 Examination of Dr. R. S.).  The Veteran reported that he walked, stood, climbed, stooped, kneeled, crouched, crawled, and reached for his prior job.  He also stated that he had to lift air conditioning system filters, commodes, plumbing supplies, breaker panels, electrical cords, and ceiling tiles.  He further reported that his stroke limited his ability to work.

A June 2002 Roanoke Neurological Center record noted that the Veteran worked part-time at the Civic Center in Roanoke prior to his stroke.  It was noted that the Veteran had a stroke in April 2002.  A record from Carilion Health System noted that the Veteran retired on disability in November 2001, but went back work again.  He worked at Roanoke Civic Center for 32 years and was on disability following a back problem.  The Veteran was diagnosed with lumbar spondylosis in June 2002.

In an August 2004 Functional Report (How your illness, injuries, or conditions limit your activities), the Veteran reported that his daily activities, in part, consist of physical therapy, limited household chores (i.e., vacuuming, laundry, and dishes), volunteer with DAV, and watch television.  He reported that he tires more easily after his stroke and that he has difficulty with stair climbing, bending, standing, reaching, and walking because of problems with balance, vision and weakness in the left side.  

An October 2004 Independent Medical Examination Report noted, in part, that the Veteran had surgery to remove three discs in his back 20 years prior, but that he did not have any back pain at this time and no loss of bowel, bladder or extremity control.  The Veteran was diagnosed with CVA remote with left hemianopsia and also left hemiparesthesia and mild motor function deficit of left upper and left lower extremities, mild hypertension, and glaucoma.  Based on the objective findings, the examiner concluded that the Veteran would be limited to sitting six hours in an eight-hour work day, standing and walking two hours in an eight-hour a day.  

A February 2007 radiological report diagnosed the Veteran with lumbar scoliosis and spondylosis.  A November 2008 radiological study revealed scoliosis with degenerative joint disease.  A January 2011 radiological study revealed stable mild degenerative changes of the LS-spine.

A March 2011 MRI revealed multi-level spondylosis, disc disease and bifacet arthrosis with resulting foraminal narrowing most prominent at L4/5.

The February 2007 VA examiner reviewed the Veteran's medical records.  The Veteran told the examiner that he was hit by a truck in the early 1970's and had a diskectomy in 1985.  The Veteran reported severe flare-ups that lasted 3 to 7 days.  The Veteran reported no limitation on walking.  There was normal range of motion of the lumbar spine with no pain on motion and no additional loss of motion due to repetitive use.  There was no ankylosis.  The Veteran's sensory examination was normal except for vibration on the left and right lower extremity.  There was no muscle spasm, tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  His posture and gait were normal.  X-ray of the lumbar spine revealed degenerative disc disease and scoliosis.

The VA examiner diagnosed the Veteran with radiographic evidence of degenerative joint disease of the lumbar spine with no functional impairment.  He noted that Veteran received SSA disability for a CVA related complications.  He stated that the Veteran was unemployed as a result of the CVA and that the Veteran could undertake meaningful employment in the absence of that condition.  He concluded that the Veteran's back condition would not interfere with employment.

In April 2011, the Veteran acknowledged that he was awarded Social Security disability based on a stroke, but nonetheless asserts he should be awarded TIDU based on the service-connected back disability.  (Hearing Transcript, p. 3).  Prior to the stroke, the Veteran stated that he could not engage in heavy lifting and sit for any length of time.  When he was working he stated that his fellow employees picked up his slack.  He further stated that he was placed in an office job and worked part-time in 2001 because of his back (prior to his stroke).  (Id. at 16, 19).  He also stated that he does not have any administrative-type skills that he developed either from education or experience.  J. H., a registered nurse, testified that the MRI noted disc disease, bifacets, arthrosis, with resulting foraminal narrowing most prominent at L4-L5.  (Id. at 12-13).

The Veteran underwent another VA examination in January 2011.  The VA examiner conducted the necessary diagnostic tests, reviewed medical records, and provided a physical examination.  He diagnosed the Veteran with stable, mild degenerative changes of the LS-spine, herniated nucleaus pulposus, lumbar spine, post-operative.  He stated that the Veteran would have moderate difficulty with heaving lifting/carrying and repetitive bending.  He would also have problems with lifting, carrying, and pain.  With regard to activities of daily living, the Veteran would likely have difficulty with heavy household chores, shopping, and moderate difficulty with exercise and sports.  Based on the physical examination, the VA examiner concluded that the current service-connected back disability would not prevent securing and maintaining substantially gainful employment to include sedentary employment.

In an April 2011 Board hearing, the Veteran stated that he did not consider the January 2011 examination to be thorough because it was brief and because the examiner assisted him in positioning measurements.  The Veteran stated that his back disability had been rated at 30 percent until increased to 60 percent in 2001. The Veteran's representative incorrectly contended that the SSA granted benefits in part because of a back disability which for which VA had increased the rating from 30 to 60 percent at that time.  The Veteran stated that his job for the city required heavy lifting 40 to 60 percent of the time, but after the back accident, his supervisor arranged for others to perform his heavy lifting duties.  He stated that he was assigned administrative duties that did not allow as much overtime as he had previously been able to accomplish.  The Veteran later denied that he had any relevant administrative skills.  He further stated that his back disability became so severe that he retired in 2001 prior to the stroke. 

The Veteran was afforded VA examinations in February 2007 and January 2011.  The examinations were thorough in nature and adequate for the purposes of deciding this claim.  The reports reflect that the examiner reviewed the Veteran's past medical history or accurately summarized reports of the history provided by the Veteran, recorded his current symptoms, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  The examinations provided evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion.  38 C.F.R. §3.326 (2010).  Therefore, the Board concludes that these examinations were adequate to support adjudication of the claim. 

The Board concludes that there is evidence that his service-connected back disability alone does not preclude him from all forms of substantially gainful employment.  Despite the apparently very severe status of the lumbar disability noted in 1987 and 1990 that warranted a 60 percent rating since discharge from service, the Veteran successfully worked in a position as a facility maintenance technician for many years.  He noted that lost several months of work time but spread over more than 20years of employment.

The February 2007 VA examiner stated that the Veteran was unemployed as a result of the CVA and that the Veteran could undertake meaningful employment in the absence of that condition.  He concluded that the Veteran's back condition would not interfere with employment.  Further, the January 2011 VA examiner concluded that the current service-connected back disability would not prevent securing and maintaining substantially gainful employment to include sedentary employment.  An October 2004 Independent Medical Examination Report noted that the Veteran would be limited to sitting six hours in an eight-hour work day, standing and walking two hours in an eight-hour a day.  Moreover, the SSA disability records reflect the Veteran to be disabled as a result of his primary diagnosis of visual disturbances and secondary diagnosis of cerebrovascular disease.  The Veteran only reported to the SSA that his stroke limited his ability to work.  In fact, upon physical examination the back range of motion was slightly reduced.  (See September 2004 Examination of Dr. R. S.).

In an April 2006 written statement, the Veteran's representative contended that the RO's decision that that the Veteran's stroke makes him more unemployable than his back condition is "ridiculous and negligent" of the facts of his claim.  He asserts that both conditions severely impact his ability to obtain gainful employment.  The medical evidence of record suggests otherwise.

The Board concludes that the Veteran's statements that his back disorder progressively became more severe are not credible.  The Veteran has been compensated at the 60 percent disability level for his back disorder since 1985 and not at 30 percent and recently increased as he stated at his hearing.  The 60 percent rating was assigned based on medical examinations that showed very disabling impairments in 1987 and 1990 with opinions that the disability would not likely improve.  Nevertheless, the Veteran demonstrated that he could be successfully and gainfully employed for many years performing administrative and consulting work despite the severity of the symptoms presented to the examiner in 1987 and 1990.  Moreover, recent examinations in 2007 and 2011 showed relatively unchanged pathology on imaging studies and much improved mobility.  

While a SSA determination is normally considered relevant evidence that the Board weighs and evaluates, it is not dispositive of the issue. Indeed, each agency has its own law and regulations to consider in making such a determination; and, as such, a finding of unemployability by SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Moreover, SSA considered all the Veteran's disabilities, whether service connected for VA purposes or not, and found only the CVA complications as precluding employment.  

The Board concludes that the Veteran is not precluded from all forms of substantially gainful employment due to his service-connected disability.  The Veteran demonstrated that he was able to work prior to his stroke despite a lumbar spine disease that has not increased in severity since 1990.  In this case, the evidence is insufficient to show that there is some factor which places the claimant in a different position than other Veterans with the same disability rating.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board is free to assess medical evidence and is not obligated to accept one physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board notes that greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case, the Board finds that the medical evidence against the Veteran's claim outweighs that for his claim.  A total rating based on individual unemployability is limited to consideration of service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that, for the Veteran to prevail the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board considered the Veteran's education, experience, and his demonstrated work success while continuously rated as 60 percent disabled for his back disorder.  Although since his CVA, the Veteran developed additional non-service-connected impairments that preclude driving, many household chores, and further employment, he is not precluded from all forms of sedentary gainful employment because of the lumbar spine disorder. 

The Board concludes that the preponderance of the evidence is against the claim that the Veteran is not precluded from engaging in substantial gainful employment by reason of his service-connected disability.  

Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


